Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2017/0318978 to Flemister. 
Claim 1, Flemister discloses a bed frame system comprising a movable frame 20 arranged to support a mattress  provided on a top of the movable frame; a mechanism attached underneath the movable frame, the mechanism arranged to move the movable frame in an oscillatory motion similar to a motion of a body of water; and a controller 40 configured to adjust an intensity of the movement caused by the mechanism and a time period the movable frame and the mattress move [0050].
Claim 2, Flemister discloses the bed frame system further comprising a mobile application in communication with the bed frame system to adjust the intensity of the movement caused by the mechanism and the time period the movable frame and the mattress move [0023][0058].
Claim 5, Flemister discloses the bed frame system further comprising a plurality of legs attached to the frame to stabilize the bed on top of the movable frame (fig. 1).
Claims 6 and 12, Flemister discloses the bed frame system further comprising one additional leg in addition to the plurality of legs arranged to provide greater support for the bed frame system (fig. 1-2).
Claims 7-8, Flemister discloses a movable frame 20 comprising a mattress structure made of a deformable material placed on a top of the movable frame; an electronic mechanism attached underneath the movable frame to create a movement of the movable frame mimicking a motion of a body of water 50; and a plurality of legs 110 attached underneath the movable frame to support the structure.
Claims 9-11, Flemister discloses the movable frame wherein the movement of the movable frame is controlled by a controller and a mobile application capable of adjusting an intensity of the movement of the movable frame wherein the at least one of the controller and the mobile application control a time period that the movable frame creates the movement [0023]-[0025][0050].










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0318978 to Flemister.
Claim 3, Flemister discloses the bed frame system comprising an electronic/control system 40 arranged in a housing, circuits, laptop, computer, or smart phone, but is silent to attaching the electrical system housing to the movable frame.  Selecting a position for the control housing is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective date of the invention to position the control housing to the movable frame yielding predictable results that provide an equivalent and alternative position for the control housings [0038].  
Claim 4, Flemister discloses the bed frame system, further comprising an actuator 
arranged to move the movable frame and the mattress, but is silent to 
a ball and socket.  Selecting from a plethora of actuating means is considered an obvious modification and it would have been obvious for one having ordinary skill in the art before the effective filing of the present invention to select a ball and socket actuator yielding predictable results that provide an equivalent and alternative means to move the frame and mattress of Flemister.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673